Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1, 4-5, 7-11 and 14, the prior art fails to teach or suggest a method of operating a measuring radio node in a wireless communication network, the method comprising a step in which the transmitted signaling comprising a channel state information report representing the delay spread information associated to the received reference signaling; and the channel state information being at least one of dependent on and represents whether or not a characteristic of a time distribution of the received reference signaling reaches a distribution threshold, in combination with other limitations, as specified in the independent claims 1, 11 and 14. 
Regarding claims 12-13, the prior art fails to teach or suggest a method of operating a radio node in a wireless communication network, the method comprising communicating with a measuring radio node based on a channel state information report, the channel state information being at least one of dependent on and represents whether or not a characteristic of a time distribution of the received reference signaling reaches a distribution threshold, in combination with other limitations, as specified in the independent claims 12, and 13. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner